DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for evaluating an electrical defect density of a semiconductor layer by measuring an electric current by applying a voltage to a semiconductor layer comprising a substrate and a buffer layer; and  
deriving the electrical defect density at a position with respect to an interface between the substrate and the buffer layer in the semiconductor layer with use of the measured electric current value, does not reasonably provide enablement for evaluating an electrical defect density of a semiconductor layer with use of all and any measured electric current. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
1. Mares teaches a method for evaluating an electrical defect density of a semiconductor layer, comprising:
measuring an electric current by applying a voltage to a semiconductor layer comprising a substrate and a buffer layer; and 
deriving the electrical defect density at a position with respect to an interface between the substrate and the buffer layer in the semiconductor layer with use of a measured electric current value.  

Regarding the limitation “deriving the electrical defect density at a position with respect to an interface between the substrate and the buffer layer in the semiconductor layer with use of a measured electric current value” the language “deriving the electrical defect density at a position with respect to an interface between the substrate and the buffer layer in the semiconductor layer with use of a measured electric current value“ has the scope that includes deriving the electrical defect density using a measured electric current value. The specification teaches, however, the method of obtaining the density of the electrical defect of the semiconductor layer from the difference between the substrate current measured by the ammeter 15a and the electrode current measured by the ammeter 15b (specification, e.g., [0059]). The specification, further uses FIG. 10 and FIG. 11 showing the relationship between the planar density of electrical defects in the layer and the position z (specification, e.g., [0060]-[0068]). The scope of claim 1 is considerably broader than the scope of the disclosure.
The question of whether one skilled in the art could make and use the entire scope of claim1 without undue experimentation is now considered in light of so-called Wands factors. See MPEP 2164.01(a). The nature of the invention is drawn to a method of determining electrical defect density of semiconductor layer. Although levels of ordinary skill and predictability in the semiconductor arts are considered to be generally high, the scope of claim 1 is considerably broader than the scope of the disclosure because the claim encompasses deriving the electrical defect density at a position with respect to an interface between the substrate and the buffer layer in the semiconductor layer with use of a measured electric current value and nothing more. Weighing the above-identified factors, particularly the breadth of the claim with respect to the disclosure and the amount of direction and guidance provided, the examiner concludes that one skilled in the art could only make the entire scope of the claimed invention by resorting to undue experimentation. 
Claim 1 is therefore rejected under 35 U.S.C. 112(a) because the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claims.  Because none of dependent claims 2-3 appear to address this deficiency, claims 2-3 are rejected under 35 U.S.C. 112(a), scope of enablement, by virtue of their dependence from claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter

Claims 4 and 6 are allowed.

Regarding claim 4, the prior art of record does not teach alone or in combination A semiconductor element, comprising: a semiconductor layer serving as a current path, wherein a maximum value of an electrical defect density obtained by using a charge amount immediately after current application and a charge amount in steady state of the semiconductor layer is 1.0x1019 cm-3 or less,
wherein a planar density of electrical defects in the semiconductor layer obtained by using a net charge amount accumulated in the semiconductor layer by the current application increases with two gradients, in a region where the planar density of the electrical defects increases as a distance from a low potential side surface at the time of the current application to the semiconductor layer, wherein the two gradients are a first gradient of a planar density of electrical defects of the low potential side in the semiconductor layer and a second gradient of a planar density of electrical defects of a high potential side in the semiconductor layer, wherein the second gradient is larger than the first gradient in combination with all other elements in claim 4.

Regarding claims 6, the claims are allowed as they further limit allowed claim 4,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858